Case 2:15-cv-00113-MSD-LRL Document 76 Filed 01/22/19 Page 1 of 3 PageID# 1124


                                                                     FILED
                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                             Norfolk Division                     JAN 2 2 2019

                                                              CLERK. UvS D'STRiCT C0UR1
                                                                    NOnt^O! K. VA
 MARK ERIC LAWLOR,


                  Petitioner,
 V.                                                    Civil No. 2:15cvll3


 DAVID W. ZOOK, Warden,
 Sussex I State Prison,

                  Respondent



                                  FINAL ORDER


       This matter is before the         Court on a Petition for Writ of


 Habeas Corpus, filed pursuant to 28 U.S.C. § 2254, by counsel for

 Mark Eric Lawlor (^^Petitioner''), a Virginia state inmate.              ECF No.

 20.   In July of 2011, Petitioner was convicted of capital murder

 and was sentenced to death.             After exhausting his state court

 appeal and habeas remedies. Petitioner filed the instant § 2254

 motion raising eighteen claims for relief.

       In June of 2017, following the issuance of a Report and

 Recommendation    ("R&R")   by    the    United   States   Magistrate       Judge

 assigned to this case, this Court issued an Opinion and Order

 adopting the R&R and denying and dismissing Petitioner's § 2254

 motion.    ECF No. 60.        The Fourth Circuit thereafter granted

 Petitioner a certificate of appealability as to certain claims,

 and on November 27, 2018, issued an Opinion reversing this Court's

 ruling regarding the constitutionality of the sentencing phase of
Case 2:15-cv-00113-MSD-LRL Document 76 Filed 01/22/19 Page 2 of 3 PageID# 1125



 Petitioner's state-court trial and remanding with instructions

 that this Court grant Petitioner relief.           Lawlor v. Zook, 909 F.3d

 614, 635 (4th Cir. 2018).          The Fourth Circuit concluded that the

 Virginia trial court violated clearly established federal law, and

 that such violation had a ^^sxibstantial and injurious effect" on

 the   jury's   verdict,     when    the   trial    court   excluded     certain

 potentially    mitigating    evidence     from    the   ^'penalty     phase"   of

 Petitioner's jury trial.            Id. at 634-35.       The Fourth Circuit

 subsequently denied a petition for rehearing ^ banc, and issued

 its mandate on January 4, 2019.

       Consistent with the instructions of the Fourth Circuit, and

 for reasons stated in Lawlor v. Zook, 909 F.3d 614 (4th Cir. 2018),

 Petitioner's § 2254 Writ of Habeas Corpus, ECF No. 20, is GRANTED

 to the extent that Petitioner challenges the constitutionality of

 the   manner   in   which     his    sentence     of    death   was    imposed.

 Petitioner's sentence of death, imposed by the Circuit Court for

 the City of Fairfax, Virginia is VACATED, and his case is REMANDED

 to such Court for a new penalty phase proceeding, or for other

 appropriate    proceedings^    consistent        with   clearly     established


 ^ As noted by the Fourth Circuit, Petitioner admitted participation in the
 killing on the eve of his state-court jury trial, and he did not challenge
 any aspect of his conviction on appeal to the Fourth Circuit. Lawlor, 909
 F.3d at 619. After completion of the guilt-phase of Petitioner's trial,
 the only sentencing options available for the jury to recommend were "death"
 or "life imprisonment" without the possibility of parole. This Court does
 not unconditionally "Order" a new penalty-phase proceeding because there
 may be other permissible avenues to resolve the case on remand should the
 Commonwealth's Attorney elect not to pursue a sentence of death.
Case 2:15-cv-00113-MSD-LRL Document 76 Filed 01/22/19 Page 3 of 3 PageID# 1126



 federal law.      Nothing in this Order should be interpreted as

 calling into question the validity of Petitioner's conviction.

       The Clerk is REQUESTED to enter final judgment in favor of

 Petitioner and to forward a copy of this Final Order to counsel

 for both parties.

       It is so ORDERED.




                                                  Mark S. Davis
                                     Chief United States District Judge

 Norfolk, Virginia
 January 3l3 , 2018
